 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Martinho D Rocha,                                No. CV-18-00865-PHX-ROS (CDB)
10                      Plaintiff,                        ORDER
11       v.
12       Julia Barnett, et al.,
13                      Defendants.
14
15             Plaintiff has been unsuccessful in serving Defendant Julia Barnett, a former Corizon
16   physician. Pending before the Court is a motion filed by Plaintiff to produce Defendant
17   Barnett’s contact information from the American Medical Association and a Report and
18   Recommendation from Magistrate Judge Camille D. Bibles to dismiss Defendant Barnett
19   without prejudice for failure to serve (Docs. 34, 35).
20             In February 2019, counsel for Corizon provided the Court with Defendant Barnett’s
21   last known address, but despite multiple attempts, personal service was unsuccessful
22   (Docs. 24, 29, 30). The Court notes however, that another firm represents Defendant
23   Barnett in another ongoing action in this District concerning the provision of health care.
24   See Terrazas v. Corizon Health Inc., 2:17-CV-00757-DJH. Because both actions relate to
25   Defendant Barnett’s work on behalf of Corizon, the Court will require current counsel for
26   Corizon ask counsel for Defendant Barnett in Terrazas v. Corizon Health Inc. for Barnett’s
27   address.1 If Barnett’s counsel provides a new address, counsel for Corizon must file that
28   1
       It is unlikely that Barnett’s address will qualify as protected by the attorney-client
     privilege. See Viveros v. Nationwide Janitorial Ass’n, Inc., 200 F.R.D. 681, 683 (N.D. Ga.
 1   address under seal within 10 days of this Order. In the alternative, counsel for Corizon
 2   may file a notice accepting service on Defendant Barnett’s behalf.
 3          IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. 35)
 4   is rejected.
 5          IT IS FURTHER ORDERED that the Motion for Discovery (Doc. 34) is denied
 6   without prejudice.
 7          IT IS FURTHER ORDERED that current counsel for Corizon must confer with
 8   counsel for Barnett and identify an address at which Defendant Barnett can be served.
 9          IT IS FURTHER ORDERED counsel for Corizon must either accept service on
10   behalf of Barnett or file Barnett’s address under seal within 10 days of this Order. Upon
11   receipt of that information, the Clerk of the Court shall prepare and send to the U.S.
12   Marshal a service packet for service of the Summons and Complaint upon Defendant
13   Barnett.
14          IT IS FURTHER ORDERED that the time for completing service on Defendants
15   Barnett shall be extended sixty (60) days from the date this Order is filed.
16          Dated this 2nd day of August, 2019.
17
18
19                                                     Honorable Roslyn O. Silver
20                                                     Senior United States District Judge

21
22
23
24
25
26
     2000) (noting (“the attorney-client privilege applies to a client’s address only when the
27   client communicated the address confidentially, and the legal advice sought involves the
     address”).
28


                                                 -2-
